Citation Nr: 1010040	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-02 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for 
spondylolisthesis of L4 over L5 with mild degenerative disc 
disease, for the period prior to March 17, 2008.

2.  Entitlement  to an initial rating in excess of 10 percent 
disabling for spondylolisthesis of L4 over L5 with mild 
degenerative disc disease, beginning March 17, 2008.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 2001 to August 
2005. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which granted service connection for 
spondylolisthesis of L4 over L5 with mild degenerative disc 
disease (hereafter also referred to as a low back disability) 
and granted a noncompensable rating.  The Veteran filed a 
timely appeal with respect to the initial (noncompensable) 
rating assigned.  In March 2009 the RO increased the initial 
rating to 10 percent disabling, effective March 17, 2009.  
Because the increase in the rating of the Veteran's 
spondylolisthesis of L4 over L5 with mild degenerative disc 
disease, disability does not represent the maximum rating 
available for the condition, the Veteran's claim remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In July 2009 the Board remanded this claim for further 
development.  The requested development has been completed 
and the Board now continues with its review of the appeal.  


FINDINGS OF FACT

1.  The evidence does not show that, prior to March 17, 2008, 
the Veteran's low back disability, was manifested by any 
limitation of motion, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour, or vertebral 
body fracture with loss of 50 percent or more of the height.  

2.  The evidence does not show that the Veteran's low back 
disability has at any point caused muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spine 
contour; nor has it shown ankylosis of the spine, or that 
thoracolumbar motion is limited to 60 degrees or less.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for the 
service-connected low back disability have not been met for 
the period ending March 17, 2008.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5243 
(2009).

2.  The criteria for a rating in excess of 10 percent for the 
service-connected low back disability are not met at any time 
during the appellate period, to include after March 17, 2008.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, 4.124a, Diagnostic Code 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify described above was satisfied by way 
of a letter sent to the Veteran in January 2006 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The Veteran is challenging the initial rating assigned 
following the grant of service connection for 
spondylolisthesis of L4 over L5 with mild degenerative disc 
disease.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no 
further statutory notice is needed.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO obtained VA treatment records 
dated from December 2005 to April 2009.  The Veteran was 
afforded VA Compensation and Pension (C&P) examinations for 
spondylolisthesis of L4 over L5 with mild degenerative disc 
disease in May 2006, March 2008, and December 2009.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

II.  Higher Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

When an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a Veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted above, the Veteran was granted service connection 
for a low back disability in the currently appealed June 2006 
RO decision.  A noncompensable rating was assigned pursuant 
to 38 C.F.R. § 4.71a and Diagnostic Code 5243.  The Veteran 
timely perfected an appeal of the noncompensable rating and 
in March 2009 was granted a 10 percent rating effective March 
17, 2008 for the disability under 38 C.F.R. § 4.71a and 
Diagnostic Code 5243, for intervertebral disc syndrome.  He 
claims a higher evaluation is warranted.

Intervertebral disc syndrome is to be evaluated under the 
General Formula for Rating Diseases and Injuries of the Spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (discussed below), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2009).

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a. 

Note (1) of rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

In May 2006 the Veteran was afforded a C&P examination.  The 
examiner noted the Veteran's injury occurred during active 
service.  The examiner conducted an overall medical 
examination and then a separate spine examination.  In the 
spine examination, the examiner noted that the Veteran's back 
pain began in 2002 and had become progressively worse.  The 
examiner noted that the Veteran did not have any complaints 
regarding function of the neural systems.  The Veteran stated 
that he had back flare-ups every two to three weeks that last 
a few hours, are moderately severe, brought on by 
overexertion, and alleviated with rest.  The Veteran related 
that he had daily mild pain in the lumbar region which 
radiates to his scrotum.  The Veteran reported he can walk 
one to three miles.  

The examiner conducted a physical examination of the spine 
and noted that the Veteran had normal posture and did not 
have muscle spasm, tenderness, or guarding severe enough to 
cause abnormal gait or abnormal spinal contour.  The 
thoracolumbar spine range of motion test revealed that the 
Veteran had range of motion within normal limits.  The 
examiner could not opine as to the effect of a flare up on 
the Veteran's range of motion because the examiner did not 
witness a flare up.  The examiner then conducted flexion and 
extension tests on the Veteran's hips, knees, ankles and toes 
and found that all had active movement against full 
resistance.  The sensory exam revealed that all functions 
were within normal limits.  No bladder or bowel problems were 
indicated.

In October 2007 the Veteran was seen by VA Urgent Care after 
experiencing moderate to severe lower back pain the previous 
day.  The pain was sharp and lasted for one minute.  At the 
time of the visit the pain was resolved.  The doctor did not 
find any trauma, dysurria, urinary or bowel dysfunction, 
incontinence, or retention.  Additionally the doctor noted 
there was no abdominal pain, fever, history of cancer, leg 
weakness, or foot drop.

In March 2008 the Veteran underwent another C&P examination.  
The Veteran did not have a history of problems with his 
neurological systems.  The Veteran related that he had 
stiffness, spasms, and pain in the low back.  He stated that 
the pain occurred at random times and was sharp when bending 
over and tying shoes.  The Veteran described the pain as 
dull, severe, and spastic and stated it radiated to his 
testicles and lasted for a few minutes one to six days a 
week.  The Veteran could walk more than a quarter mile but 
less than a mile without pain.  

The examiner conducted a physical examination and noted that 
the Veteran did not have ankylosis.  The Veteran performed 
within normal limits on the motor, sensory, and reflex exams.  
No bladder or bowel problems were noted.  The examiner tested 
the Veterans range of motion and the Veteran had flexion from 
0 to 80 degrees, extension from 0 to 20 degrees, left lateral 
flexion from 0 to 20 degrees, left lateral rotation from 0 to 
20 degrees, right lateral flexion from 0 to 20 degrees, and 
right lateral rotation from 0 to 20 degrees.  The examiner 
did not find objective evidence of pain during the range of 
motion test.  The examiner also noted that the reduced range 
of motion was not normal for this Veteran.  

The examiner reported that imaging results revealed that 
there was mild retrolisthesis of L4 over L5 of approximately 
3 millimeters associated with mild narrowing of the 
intravertebral disc space.  The results also showed that the 
vertebral body heights were preserved and the visualized 
pedicles and spinous processes were unremarkable.  The 
examiner's impression was that the Veteran had mild 
spondylolisthesis of L4 over L5 associated with mild 
degenerative disc disease.  The examiner also reported that 
the condition had significant effects on the Veteran's usual 
occupation but caused him to miss less than one week of work 
in the past 12 months.  The examiner noted that the 
disability decreased the Veteran's mobility, and caused 
problems with lifting, carrying, reaching, and caused 
weakness, fatigue, and pain.

In November 2008 the Veteran attended a chiropractic session 
which revealed that he continued to have pain, but that the 
pain had decreased with therapy and home exercises.

In April 2009 the Veteran had a magnetic resonance imaging 
(MRI) study of his spine which revealed he had mild lumbar 
straightening and mild disc height loss.  There was no 
evidence of spondylolysis.  The disc protrusion abutted the 
left L5 nerve root but did not compress or deviate the nerve.  
The MRI revealed that the Veteran had mild L4-L5 degenerative 
disc disease and epidural lipomatosis at L5-S1.

Also in April 2009 the Veteran reported pain when sitting 
including episodic flare ups.  He indicated that some aching 
could extend to his left thigh and he experienced some 
scrotal pain.  The Veteran neurological examination was 
within normal limits.  

The Veteran was afforded another VA examination in December 
2009.  The Veteran reported paresthesias and leg or foot 
weakness.  He also indicated he had fatigue, decreased 
motion, stiffness, weakness, spasms, and flare ups.  He 
stated that his flare ups were mild, occurred weekly, lasted 
hours, and were brought on by physical activity.  His flare 
ups were alleviated by lying down and stretching.  Flare ups 
did not cause additional impairment but did cause increased 
pain that could radiate down his left leg.  He did not have 
incapacitating episodes, or bladder or bowel problems.

Upon examination the Veteran had normal posture, head 
position, gait, and symmetry.  He did not have any abnormal 
spinal curvatures.  He also did not have any objective 
abnormalities with cervical or thoracic sacrospinalis.  The 
Veteran had active movement against full resistance on all 
spine movement.  He had full sensory function of the lower 
extremities.  He also had normal spinal reflexes.  

Range of motion testing revealed the Veteran had flexion from 
0 to 70 degrees and extension from 0 to 20 degrees.  Left 
lateral flexion was measured from 0 to 25 degrees and left 
lateral rotation was from 0 to 35 degrees.  Right lateral 
flexion was measured from 0 to 30 degrees and right lateral 
rotation was from 0 to 30 degrees.  There was no objective 
evidence of pain on active range of motion.  Repetitive 
motion did not further limit the Veteran's motion.

The Veteran's disability did not have a significant affect on 
his usual employment.    He missed approximately one day of 
work twice a month.  His disability had a mild effect on 
exercise and grooming.

In light of the evidence, the Veteran is not entitled to a 
compensable rating prior to March 17, 2008.  The competent 
medical evidence prior to the March 2008 examination does not 
reveal that the Veteran's spondylolisthesis of L4 over L5 
with mild degenerative disc disease caused the Veteran to 
have any limitation of motion or other compensable symptom.  
At the May 2006 examination, the Veteran's range of motion 
tested within normal limits.  As discussed above, to obtain a 
10 percent rating the flexion must be limited to at least 85 
degrees or the combined range of thoracolumbar motion must be 
greater than 170 but less than 235.  The Veteran's flexion 
tested at 90 degrees and his combined range of motion totaled 
240 degrees.  There is no competent medical evidence prior to 
March 2008 indicating that the Veteran is entitled to a 
compensable rating, thus his service-connected low back 
disability remains rated at zero percent prior to March 17, 
2008 and the claim is denied. 

The Veteran is also not entitled to a rating higher than 10 
percent for his low back disability, for the period beginning 
March 17, 2008.  The March 2008 and December 2009 
examinations reveal that the Veteran's thoracolumbar range of 
motion testing does not meet the 20 percent rating criteria.  
Specifically, in March 2008 his low back flexion was 80 
degrees and his combined thoracolumbar range of motion was 
180 degrees.  This does not meet the requirements of the 20 
percent evaluation and places the Veteran firmly in the 10 
percent category.  In December 2009 the Veteran's flexion was 
slightly decreased to 70 degrees but his overall range of 
motion increased to 210 degrees, which is not sufficient to 
grant a 20 percent rating.  

Additionally the competent medical evidence reveals that the 
Veteran does not suffer from guarding, or localized 
tenderness to cause abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  
The Veteran reported some spasms but this alone is not 
sufficient to warrant a higher rating.  Thus, the competent 
medical evidence does not support granting the Veteran a 
higher rating for the period beginning March 17, 2008 and the 
claim is denied.

Regarding Note (1) of the general rating formula, the 
evidence does not show that there are associated with he 
Veteran's low back disability, objective neurologic 
abnormalities, including bowel or bladder impairment.  As 
such, separate evaluations for such abnormalities are not 
warranted.  

The application of Diagnostic Code 5243 pertaining to 
intervertebral disc syndrome based on incapacitating episodes 
has been considered and is found to be inapplicable.  The 
evidence of record does not show that the Veteran has had 
incapacitating episodes.  The Board notes that an 
incapacitating episode is defined in Note (1) of the 
Diagnostic Code as a period of acute disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a claim for total disability based on individual 
unemployability (TDIU) is part of an increased rating claim 
when such claim is raised by the record.  The evidence 
pertaining to the increased rating claim in this case shows 
that the Veteran's back disability does not, by itself or 
together with other service-connected disabilities, render 
the Veteran unemployable.  That is, the record here does not 
raise a TDIU claim.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an initial 
compensable rating for the Veteran's spondylolisthesis of L4 
over L5 with mild degenerative disc disease, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board finds that this matter need not be remanded to have 
the RO refer the Veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the Veteran's disability reflects so exceptional 
or so unusual a disability picture as to warrant the 
assignment of a higher rating on an extraschedular basis, and 
indeed, neither the Veteran nor his representative have 
identified any exceptional or unusual disability factors. 
 See 38 C.F.R. § 3.321.  The Board observes that there is no 
showing the disability results in marked interference with 
employment.  His disability has not required any, let alone, 
frequent periods of hospitalization, or otherwise rendered 
impractical the application of the regular schedular 
standards.  Absent evidence of these factors, the criteria 
for submission for assignment of an extraschedular rating are 
not met.  Thus, a remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

Entitlement to an initial compensable rating for 
spondylolisthesis of L4 over L5 with mild degenerative disc 
disease, for the period prior to March 17, 2008, is denied.

Entitlement to an initial rating in excess of 10 percent 
disabling for spondylolisthesis of L4 over L5 with mild 
degenerative disc disease, beginning March 17, 2008, is 
denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


